The opinion of the court was delivered by
CUFF, J.A.D.
In this appeal, we review two orders granting defendants’ motions for summary judgment and dismissing plaintiffs’ complaint which sought compensatory and punitive damages from a court-appointed psychologist and a treating psychologist. The claims arise from the opinions rendered by these professionals in a child custody dispute involving allegations of child sexual abuse. On appeal, plaintiffs urge that the court-appointed psychologist does not enjoy absolute or qualified immunity and that the psychologist, who treated the alleged child victim of sexual assault, owed a duty of care to the paternal grandparents and the noncustodial parent accused of sexual assault. In response to cross-motions for summary judgment, Judge Hoens held that the court-appointed psychologist charged with performing an evaluation and issuing a report and recommendations to the Family Part is entitled to absolute immunity. She also held that a psychologist, *462who evaluates and treats a minor child suspected to be the victim of sexual abuse, owes no duty of care to the grandparents of the non-custodial parent and to the non-custodial parent, who is accused of sexual abuse. She held in the alternative that the record disclosed no evidence that any act or opinion of the psychologist proximately caused any of the claimed injuries. Furthermore, Judge Hoens concluded that the psychologist was protected by the litigation privilege and the statutory DYFS reporting immunity.
We affirm the May 2, 2000 and June 3, 2002 orders granting defendants’ motions for summary judgment substantially for the reasons expressed by Judge Hoens in her opinions filed this date, 364 N.J.Super. 546, 837 A.2d 427, 2000 WL 34226439 (Law Div. 2000), and 364 N.J.Super. 561, 837 A.2d 436, 2002 WL 32332907 (Law Div.2002).1
Affirmed.

 We invited Judge Hoens to format for publication her previously issued opinions.